Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing by applicants on 07/31/20. 
Claim 1 is amended
No claims are cancelled
No claims are added
Claims 1-10 are pending

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-10 are directed to a method which is directed toward the statutory category of a process.
Step 2A, a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent method Claim 1 is directed to an abstract idea, as best characterized by its preamble: “A method for predicting demand for antigens for a given calendar time span based on training data, wherein the given calendar time span is in the future relative to currently available data.”
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to collecting inputs associated with economic and demand data over a first and second time period, analyzing historical data over the defined time span and creating a training model, then inputting actual measured data and outputting results related to the collection of data to set a production level for antigens to manufacture. Managing economic data and demand data for an antigen supply chain for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts: the claimed abstract idea recites “fundamental economic principles or practices (including hedging, insurance, mitigating risk)” and “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”   
Additionally, the claims are directed toward mathematical concepts in the form of mathematical relationships; the claims recite steps for “constructing a non-linear network having a set of inputs,” “training” that network, and inputting “actual data measured over a time span” into that network akin to fundamental mathematical modeling that “may be expressed in words” (see the October 2019 Update, Page 3). 
Finally, the claims are directed toward mental processes, or “concepts performed in the human mind.” The many steps of “constructing,” “training,” “storing,” and using (i.e., “processing . . .  actual data”) a “non-linear network” omit any computing infrastructure or other device for exercising the steps; human cognition, pen, and paper can reasonably execute the claims steps as a collective “observation, evaluation, judgment” to deduce and “set [a] production level” [Claim 1] (see 2019 PEG at Page 52). 
Notably, the claims can, and do, recite more than one judicial exception (see October 2019 Update, Page 2).
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application because the claims do not recite any additional elements besides the abstract idea. In particular, the claims recite “collecting, from a plurality of disparate databases, economic and demand data and environmental data with respect to use of antigens, wherein the environmental data includes pollen levels and rainfall levels in one or more geographical areas; constructing a non-linear network including: creating an input layer that receives a set of inputs corresponding to inputs associated with the collected economic and demand data and environmental data with respect to use of antigens over a first defined time span of a calendar year from a first predetermined calendar day to a second predetermined calendar day, creating one or more hidden layers that each receive a plurality of weighted inputs provided by the input layer, wherein the one or more hidden layers each provide a plurality of activated outputs by applying an activation function to the plurality of weighted inputs provided by the input layer, and creating an output layer that receives the plurality of activated outputs from at least one of the one or more hidden layers and provides a predictive output providing a prediction of economic and demand data over a second defined time span of the calendar year from a first predetermined calendar day to a second predetermined calendar day, which second defined time span of the calendar year is later than the first defined time span of the calendar year; of the non-linear network; storing the trained representation of the relationship between the inputs and the predicted output of the non-linear network, wherein the set production level defines an amount of the one or more allergens to manufacture.” These steps, as a combined whole, recite steps that are all directed to “constructing,” “training,” “storing,” and using (i.e., “processing . . .  actual data”) a “non-linear network”; the claims do not recite any computing infrastructure for executing the method (e.g., the “processing” is not specifically implemented on a computer, processor, or other computing infrastructure). Applicants originally submitted specification describes the computer components above at least in [0022]-[0024], but never claims them.  The majority of the claimed elements amount to limiting the non-linear network construction and exercise to a particular field of endeavor: allergen production as measured based upon historical demand. Per MPEP § 2106.05(h), this type of limitation does not integrate the abstract idea into a practical application thereof.
Additionally, limitations such as “collecting, from a plurality of disparate database…..; creating an input layer that receives…..; creating one or more hidden…..; creating an output layer that receives….” are broad limitations that can be reasonably interpreted as being performed by a human. Applicants may want to consider adding “by a computer” to each of the limitations to clearly indicate that the method steps are being performed by a computer and not a human. 
As a result, claim 1 does not provide any additional elements that integrate the abstract idea into a practical application. 
Similarly, dependent claims 2-10 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to independent Claim 1, Commonly, the claims recite insignificant extra-solution activity to the abstract idea; the claims are directed toward selecting a particular data source or type of data to be manipulated (see MPEP § 2106.05(g)). For instance:
Claim 2 limits the independently-claimed “non-linear network” to a particular “neural network”; 
Claim 3 limits the independently-claimed “time span” to a particular, “full year,”
Claim 4 the independently-claimed “time span” to a particular, “single day”; 
Claim 5 limits the independently-claimed “time span” to a particular “month”; 
Claim 6 limits the independently-claimed “economic and demand data” to particular “manufacturer supply levels, and pharmacist demand”; 
Claim 7 limits the independently-claimed “economic and demand data” to particular “pharmacist distribution of antigens during the first defined time span of the calendar year”;
Claim 8 limits the independently-claimed “economic and demand data” to “environmental data”;
Claim 9 limits the independently-claimed “predictive output” to “predicted demand data”; and
Claim 10 limits the independently-claimed “predictive output” to “a prediction of an average demand for a month comprising the second defined time span of the calendar year.”
As a result, Examiner asserts that dependent claims, such as dependent claims 2-10 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
 Second, the claims recite a level of general, analog processing that is well-understood, routine, and conventional [“WRC”]. For example, “constructing . . . training . . . storing . . . [and] processing” a “non-linear network” [Claim 1] that is a “neural network” [Claim 2] constitutes WRC as evinced by Applicant’s statements in the Specification:
 Neural networks are a type of nonlinear model which stores weighting factors in relationship to many factors between the various input values or input data and an output predicted value and trains these weights on a data set to a backpropagation training algorithm. These neural networks are well known (emphasis added)
[see “Memorandum- Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc.”, issued April 19, 2018, available at<https://www.uspto.gov/sites/default/files/
documents/memo-berkheimer-20180419.PDF>, citing Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018), hereinafter “Berkheimer Memo”, citing support from Page 3, item 1].
Other cases provide additional explanation. Applicant’s claims mimic WRC activity by their similarity to other concepts already deemed routine, generic, and conventional [Berkheimer Memorandum, Page 4, item 2] by the following [MPEP § 2106.05(d) Part (II)]. The claims recite steps of “performing repetitive calculations” akin to Flook, et al. by “constructing . . . training . . . storing . . . [and] processing” a “non-linear network” [Claim 1].
Conclusively, Applicant’s invention is patent-ineligible. Although centrally directed toward the statutory categories of a method, article of manufacture, and machine, when viewed both individually and as a whole, the claims are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
		


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gounares; Alexander et al. (US 2009/0164236), further in view of Hershberg; Robert (US 2012/0082658), Hirano, Motohisa et al. (US 2001/0029535) and Hernandez; Domingo Barber et al. (US 2006/0210590)

As per claim 1: Gounares shows:
A method for predicting demand for antigens for a given calendar time span based on training data, wherein the given calendar time span is in the future relative to currently available data ([0029]-[0032]), comprising the steps of: 
Regarding the claim limitation below:
	“collecting, from a plurality of disparate databases, economic and demand data and environmental data with respect to use of antigens, wherein the environmental data includes pollen levels and rainfall levels in one or more geographical areas”
	Gounares shows the above limitation at least in [0034] which shows data collection. It should be noted that Gounares shows in [0028] a dynamic scheduling component, which uses different sources of information to predict demand for a particular physician, medical equipment and facility. Including, in [0029]: where Gounares shows a global positioning system (GPS) location, a shared and/or online calendar for a patient, available assets, resources, a predicted outcome or time involved (e.g., seasonal allergies in which a patient frequently sees a doctor for a prescription can be predicted to be a short visit), market pressures, a monetary value determination (e.g., ascertain value to patient, ascertain value to doctor, etc.), patients pre-assigned or preferred physicians, etc.
“constructing a non-linear network including: 
creating an input layer that receives a set of inputs corresponding to inputs associated with the collected economic and demand data and environmental data with respect to use of antigens over a first defined time span of a calendar year from a first predetermined calendar day to a second predetermined calendar day, creating one or more hidden layers that each receive a plurality of weighted inputs provided by the input layer, wherein the one or more hidden layers each provide a plurality of activated outputs by applying an activation function to the plurality of weighted inputs provided by the input layer, and creating an output layer that receives the plurality of activated outputs from at least one of the one or more hidden layers and provides a predictive output providing a prediction of economic and demand data over a second defined time span of the calendar year from a first predetermined calendar day to a second predetermined calendar day, which second defined time span of the calendar year is later than the first defined time span of the calendar year”
It should be noted that Gounares shows in [0028] a dynamic scheduling component, which uses different sources of information to predict demand for a particular physician, medical equipment and facility. Including, in [0029]: where Gounares shows a global positioning system (GPS) location, a shared and/or online calendar for a patient, available assets, resources, a predicted outcome or time involved (e.g., seasonal allergies in which a patient frequently sees a doctor for a prescription can be predicted to be a short visit), market pressures, a monetary value determination (e.g., ascertain value to patient, ascertain value to doctor, etc.), patients pre-assigned or preferred physicians, etc. This reads on “providing a non-linear network having a set of inputs corresponding to inputs associated with economic and demand data with respect to use of allergens over a first defined time span of a calendar year from a first predetermined calendar day to a second predetermined calendar day and a predictive output providing a prediction of economic and demand data over a second defined time span of the calendar year from a first predetermined calendar day” in the claim.
Further, in Fig. 8, #802 Gounares shows collection of data including location and calendar data, which reads on “over a first defined time span of a calendar year from a first predetermined calendar day” in the claim. 
While, Fig. 8, # 806-808, where schedule adjustments are made based on data collected from patients reads on “which second defined time span of the calendar year is later than the first defined time span of the calendar year” in the claim. Also, see [0047]: where Gounares shows (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines...) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter.
Further, many different sources of data in Gounares reads on “non-linear network” in the claim. Further, Gounares shows assessing historical data to determine need for care for a patient (see [0029], [0035]), including for seasonal allergies (see [0029]). Further, applicants originally submitted specification shows in [0022] that non-linear network is a neural network. This is shown by Gounares at least in [0047]-[0048].
However, Gounares does not show “antigens” as is recited in the claim above. 
Prior art Hershberg shows “antigens” at least in [0003], [0007]-[0008], [0037]. 
Reference Hershberg teaches “antigens” within the context of the disclosure (see at least in [0003], [0007], [0008]]). Reference Hershberg is analogous art to primary Reference Gounares because both primary reference and secondary reference perform assessments for treatment of allergies.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hershberg in the system of Gounares, in order to provide for a system collecting information on known allergens as taught by Reference Hershberg (see at least in [0003]-[0008]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.
Regarding the claim limitations below, please note that Gounares in view of Hershberg shows “antigens” (see above for details).
Gounares also does not explicitly show “environmental data”, however, Hershberg shows environmental conditions at least in [0005], [0063], [0114] which reads on “environmental data” in the claim.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hershberg in the system of Gounares, in order to provide for a system collecting information on known allergens as taught by Reference Hershberg (see at least in [0003]-[0008]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.
Further, it should be noted that Gounares and Hershberg do not explicitly show “wherein the environmental data includes pollen levels and rainfall levels in one or more geographical areas” 
Hirano shows pollen levels in [0043]: Here the real time environmental information implies information that is automatically detected by sensors such as measured values of temperature, pollen count, etc. The environmental information can be regional information such as the pollen count which can vary from one plain to another that are separated by a mountain range.  Such a regional environmental information is acquired in this embodiment.  When the regional environmental information changes violently, the corresponding measurement function is improved. Also see [0045]-[0050].
Further, Hirano shows use of a rain gauge in [0004] to measure rainfall, and also in Fig. 13 and [0114] for seasonal rain. Further, Hirano shows “wherein the one or more hidden layers each provide a plurality of activated outputs by applying an activation function to the plurality of weighted inputs provided by the input layer” (see at least in [0040]: which shows output signals from the pollen sensors and outputting the pollen amount information for each region, and output from different sensors. 
Reference Hirano teaches collection of allergen related information within the context of the disclosure (see at least in [0052], [0067], [0140]-[0142]). Reference Hirano is analogous art to primary Reference Gounares because both primary reference and secondary reference perform assessments for medical practitioners.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hirano in the system of Gounares, in order to provide for a system or collecting, storing, processing, distributing and providing the pollen information, for which demands from a wide range of users including the medical service organizations, the pharmaceutical companies and the anti-pollen allergy goods makers can be expected as taught by Reference Hirano (see at least in [0142]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.

Further, Gounares shows:
training the non-linear network (see [0047]-[0048]) on a set of historical input data, including the economic and demand data and the environmental data, defining historical input data existing between the first predetermined calendar day and the second predetermined calendar day of the first defined time span of the calendar year (see [0029], [0035]) for previous years having associated therewith actual training data for the second defined time span of the calendar year, wherein training the non-linear network includes training the set of historical input data against associated target data associated with the second defined time span of the calendar year ([0028]-[0029], also see Fig. 8, #802 Gounares shows collection of data including location and calendar data), wherein the set of historical input data for the first defined time span of the calendar year has associated therewith a corresponding set of target data for the second defined time span of the calendar year (Fig. 8, # 806-808, where schedule adjustments are made based on data collected from patients), and wherein training the non-linear network includes generating the trained representation of the relationship between the inputs and the predicted output of the non-linear network ([0047]: where Gounares shows (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines...) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter).
Gounares also does not explicitly show “environmental data”, however, Hershberg shows environmental conditions at least in [0005], [0063], [0114] which reads on “environmental data” in the claim.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hershberg in the system of Gounares, in order to provide for a system collecting information on known allergens as taught by Reference Hershberg (see at least in [0003]-[0008]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective; 
storing the trained representation of the relationship between the inputs and the predicted output of the non-linear network ([0022]: storage devices, [0031]: data store, [0047]: where Gounares shows (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines...) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter. [0058]: remote memory storage devices, [0064]: computer storage media;
[0031]: disclosing a “data store 202” useful for string “any suitable data”);
inputting actual data measured over a time span from a first calendar day to a second calendar day corresponding to the first calendar day and the second calendar day of the first defined time span of the calendar year ([0029]: where Gounares shows monitoring calendar data, specifically, schedule updates that may affect an appointment between a patient and a medical professional. Further, online calendar data can take into account other aspects such as traffic patterns at a particular time, etc. to schedule the appointment. [0035] - [0037], [0042], [0052]: shows predicted outcomes, Further, see [0047]-[0048] for neural network); 
processing the input actual data through the trained representation to provide a prediction on the predictive output thereof of the non-linear network of the economic and demand data and the environmental data for the second defined time span of the calendar year ([0029]: online calendar for a patient, available assets, resources, a predicted outcome or time involved (e.g., seasonal allergies in which a patient frequently sees a doctor for a prescription can be predicted to be a short visit), market pressures, a monetary value determination (e.g., ascertain value to patient, ascertain value to doctor, etc.), patients pre-assigned or preferred physicians, etc. It is to be appreciated that the match component 108 can select and/or match an appointment on the schedule 106 to a patient based on examining the transportation data in a dynamic and seamless manner so as to enable optimal patient care. Further, online calendar data can take into account other aspects such as traffic patterns at a particular time, etc. to schedule the appointment. [0035] - [0037], [0042], [0052]: shows predicted outcomes, Further, see [0047]-[0048] for neural network).
Gounares also does not explicitly show “environmental data”, however, Hershberg shows environmental conditions at least in [0005], [0063], [0114] which reads on “environmental data” in the claim.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hershberg in the system of Gounares, in order to provide for a system collecting information on known allergens as taught by Reference Hershberg (see at least in [0003]-[0008]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective;
	Regarding the claim limitations below:
“setting a production level of one or more antigens in accordance with the prediction, wherein the set production level defines an amount of the one or more antigens to manufacture.” 
Gounares in [0029]: online calendar for a patient, available assets, resources, a predicted outcome or time involved (e.g., seasonal allergies in which a patient frequently sees a doctor for a prescription can be predicted to be a short visit), market pressures, a monetary value determination (e.g., ascertain value to patient, ascertain value to doctor, etc.), patients pre-assigned or preferred physicians, etc. It is to be appreciated that the match component 108 can select and/or match an appointment on the schedule 106 to a patient based on examining the transportation data in a dynamic and seamless manner so as to enable optimal patient care. Further, online calendar data can take into account other aspects such as traffic patterns at a particular time, etc. to schedule the appointment. [0035] - [0037], [0042], [0052]: shows predicted outcomes, Further, see [0047]-[0048] for neural network.
However, Gounares does not explicitly show the limitation above. However, Hirano shows the above limitations at least in [0052], [0067], [0140]-[0142]. Also, Hirano shows “hidden layer” in the claim [0072]: middle layer, such as management layer reads on the hidden layer.
Reference Hirano teaches collection of allergen related information within the context of the disclosure (see at least in [0052], [0067], [0140]-[0142]). Reference Hirano is analogous art to primary Reference Gounares because both primary reference and secondary reference perform assessments for medical practitioners.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hirano in the system of Gounares, in order to provide for a system or collecting, storing, processing, distributing and providing the pollen information, for which demands from a wide range of users including the medical service organizations, the pharmaceutical companies and the anti-pollen allergy goods makers can be expected as taught by Reference Hirano (see at least in [0142]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.
Further, Gounares in view of Hirano does not show “antigens to manufacture”. Hernandez shows “antigens to manufacture” at least in [0007], [0095], [0134].
Reference Hernandez is analogous art to primary Reference Gounares because both primary reference and secondary reference perform assessments for medical practitioners.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hershberg in the system of Gounares, in order to provide for a system collecting information on known allergens as taught by Reference Hershberg (see at least in [0003]-[0008]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.

As per claim 2: Gounares shows:
wherein the non-linear network comprises a neural network ([0047]: neural networks).

As per claim 4: Gounares shows:
wherein the second defined time span of the calendar year comprises a single day ([0024], [0043], [0040]: shows review of historic data).

As per claim 5: Gounares shows:
wherein the second defined time span of the calendar year comprises a month (In [0035]: where Gounares shows the ability to define the time frame for sharing the calendar, by limiting the time frame for sharing to a particular month, [0040]: shows review of historic data).

Claims 3, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Gounares; Alexander et al. (US 2009/0164236), further in view of Hershberg; Robert (US 2012/0082658), Hirano, Motohisa et al. (US 2001/0029535) and Hernandez; Domingo Barber et al. (US 2006/0210590) and Galusha; Larry J. et al. (US 2013/0297354).

As per claim 3: 
Regarding the claim limitation:
“wherein the first defined time span of the calendar year comprises a full year” 
In [0035]: where Gounares shows the ability to define the time frame for sharing the calendar, by limiting the time frame for sharing to a particular month. However, Gounares does not explicitly show the time span to be “a full year”. It is reasonably understood that if the calendar has the settings for sharing it for a particular month out of a year, it can also be shared for the whole year. 
Further, prior art Galusha shows a full calendar year at least in [0028].
Reference Galusha teaches a full calendar year within the context of the disclosure (see at least in [0028, 0079]). Reference Galusha is analogous art to primary Reference Gounares because both primary reference and secondary reference perform assessments based on collected data (see Galusha ([0028], [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Galusha in the system of Gounares, in order to provide for a system that collects information and analyzes information over a certain period of time as taught by Reference Galusha (see at least in [0028, 0076]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.

As per claim 6: 
Regarding the claim limitation below:
“wherein the economic and demand data comprises manufacturer supply levels, and pharmacist demand.”
Gounares shows in online calendar data can take into account other aspects such as traffic patterns at a particular time, etc. to schedule the appointment. [0035] - [0037], [0042], [0052]: shows predicted outcomes, Further, see [0047]-[0048] for neural network.
Regarding the claim limitation “manufacturer supply levels”:
Further, Galusha shows [0081], [0085], predicting supply chain issues and manufacturing capacity and expertise which reads on “manufacturer levels” in the claim.
Further, Galusha shows pharmacy at least in ([0005], [0008], [0046]). Galusha also shows indemnity costs in [0030], [0039]-[0041] which shows “manufacturer levels”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Galusha in the system of Gounares, in order to provide for a system that collects information and analyzes information over a certain period of time as taught by Reference Galusha (see at least in [0028]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.
Further, Hirano shows supply levels in [0138], which reads on “supply” in the claim. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hirano in the system of Gounares, in order to provide for a system or collecting, storing, processing, distributing and providing the pollen information, for which demands from a wide range of users including the medical service organizations, the pharmaceutical companies and the anti-pollen allergy goods makers can be expected as taught by Reference Hirano (see at least in [0142]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.

As per claim 7: 
Regarding the claim limitation below:
“wherein the economic and demand data includes at least demand data determined by a pharmacist distribution of antigens during the first defined time span of the calendar year.”
Further, Galusha shows pharmacy at least in ([0005], [0008], [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Galusha in the system of Gounares, in order to provide for a system that collects information and analyzes information over a certain period of time as taught by Reference Galusha (see at least in [0028]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.

As per claim 8: 
Regarding the claim limitation below:
“wherein the economic and demand data includes at least environmental data.”
Gounares shows in online calendar data can take into account other aspects such as traffic patterns at a particular time, etc. to schedule the appointment. [0035] - [0037], [0042], [0052]: shows predicted outcomes, Further, see [0047]-[0048] for neural network.
Gounares does not explicitly show all of the above limitation, however, Hershberg shows environmental conditions at least in [0005], [0063], [0114] which reads on “environmental data” in the claim
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hershberg in the system of Gounares, in order to provide for a system collecting information on known allergens as taught by Reference Hershberg (see at least in [0003]-[0008]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.

As per claim 9: Gounares shows:
wherein the predictive output comprises predicted [timing] ([0029]: online calendar for a patient, available assets, resources, a predicted outcome or time involved (e.g., seasonal allergies in which a patient frequently sees a doctor for a prescription can be predicted to be a short visit), market pressures, a monetary value determination (e.g., ascertain value to patient, ascertain value to doctor, etc.), patients pre-assigned or 
preferred physicians, etc. It is to be appreciated that the match component 108 can select and/or match an appointment on the schedule 106 to a patient based on examining the transportation data in a dynamic and seamless manner so as to enable optimal patient care).
Also, Gounares shows in online calendar data can take into account other aspects such as traffic patterns at a particular time, etc. to schedule the appointment. [0035] - [0037], [0042], [0052]: shows predicted outcomes, Further, see [0047]-[0048] for neural network.
Further, Hirano shows “demand data” [Hirano, [0138]: Also, the medicines for the pollen allergy are supplied through the pharmaceutical companies and public/private medical service organizations, and the demands for these medicines are also largely affected by the state of scattering pollens. The pharmaceutical companies and the medical service organizations can adjust supplies and stocks of the medicines according to the pollen information service” (emphases added).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hirano in the system of Gounares, in order to provide for a system or collecting, storing, processing, distributing and providing the pollen information, for which demands from a wide range of users including the medical service organizations, the pharmaceutical companies and the anti-pollen allergy goods makers can be expected as taught by Reference Hirano (see at least in [0142]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.


As per claim 10: 
Regarding the claim limitation below:
“wherein the predictive output of the non-linear network comprises a prediction of an average demand for a month, the month comprising the second defined time span of the calendar year.”
In [0035]: where Gounares shows the ability to define the time frame for sharing the calendar, by limiting the time frame for sharing to a particular month. However, Gounares does not explicitly show the time span to be “a full year”. It is reasonably understood that if the calendar has the settings for sharing it for a particular month out of a year, it can also be shared for the whole year. It should be noted that Gounares shows appointment timing rather than antigen demand.
Reference Galusha is analogous art to primary Reference Gounares because both primary reference and secondary reference perform assessments based on collected data (see Galusha ([0028], [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Galusha in the system of Gounares, in order to provide for a system that collects information and analyzes information over a certain period of time as taught by Reference Galusha (see at least in [0028]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.
Further, Hirano shows “demand data” [Hirano, [0138]: Also, the medicines for the pollen allergy are supplied through the pharmaceutical companies and public/private medical service organizations, and the demands for these medicines are also largely affected by the state of scattering pollens. The pharmaceutical companies and the medical service organizations can adjust supplies and stocks of the medicines according to the pollen information service” (emphases added).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Hirano in the system of Gounares, in order to provide for a system or collecting, storing, processing, distributing and providing the pollen information, for which demands from a wide range of users including the medical service organizations, the pharmaceutical companies and the anti-pollen allergy goods makers can be expected as taught by Reference Hirano (see at least in [0142]) in the smarter scheduling system for medical facilities and physicians of Gounares so that the process of predicting patient care needs can be made more efficient and effective.


Responses to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 5-9 of applicants remarks that the amended claims overcome previously made rejection under 35 U.S.C. 101 (see applicants’ remarks for more details). 
Further, on pages 6-7, applicants argue that there is a practical application because training non-linear network is “not directed to an abstract idea” and that “The method recited in Claim 1, as a whole, does not monopolize “predicting demand.” Rather, the limitations and steps of Claim 1 “limits any alleged abstract idea to constructing and training a non-linear network using the recited parameters, and using predictions from the trained neural network to set production levels of the manufacturing of allergens” (see Applicant Arguments/Remarks Made in an Amendment filed 09/18/2019, Page 7 (“Arguments”)). Further, Applicant alleges the claims “specify a unique combination of steps that provides for training a non-linear network and setting a production level in accordance with a prediction of the non-linear network” and thereby amounts to significantly more than any alleged abstract idea (Arguments, 8).
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
	Applicants are requested to refer to the rejection above to see why the claims are ineligible under 101. Further, applicants arguments on pages 6-7 related to the “non-linear network” not being an abstract idea have also been addressed above in the 101 rejection (please see 2A prong 2 analysis and 2B analysis). The assertion offered is an opinion rather than argument; without factual evidence to support this assertion, Examiner remains persuaded in view of the fact patterns and policy applied in the 35 USC § 101 rejection above. 
Also, applicants arguments on pages 7-8 related to 2B are unpersuasive, see applicants’ specification [0022]-[0024]. With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
 Second, the claims recite a level of general, analog processing that is well-understood, routine, and conventional [“WRC”]. For example, “constructing . . . training . . . storing . . . [and] processing” a “non-linear network” [Claim 1] that is a “neural network” [Claim 2] constitutes WRC as evinced by Applicant’s statements in the Specification:
 Neural networks are a type of nonlinear model which stores weighting factors in relationship to many factors between the various input values or input data and an output predicted value and trains these weights on a data set to a backpropagation training algorithm. These neural networks are well known (emphasis added)
[see “Memorandum- Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc.”, issued April 19, 2018, available at<https://www.uspto.gov/sites/default/files/
documents/memo-berkheimer-20180419.PDF>, citing Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018), hereinafter “Berkheimer Memo”, citing support from Page 3, item 1].
Other cases provide additional explanation. Applicant’s claims mimic WRC activity by their similarity to other concepts already deemed routine, generic, and conventional [Berkheimer Memorandum, Page 4, item 2] by the following [MPEP § 2106.05(d) Part (II)]. The claims recite steps of “performing repetitive calculations” akin to Flook, et al. by “constructing . . . training . . . storing . . . [and] processing” a “non-linear network” [Claim 1].
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In effect, Applicant asserts the mathematical relationships deemed abstract comprise the additional elements practically integrating the idea into a practical application. Examiner disagrees because these elements recite limitations within the abstract idea of mathematical relationships itself, where the setting of production levels is an insignificant application of the abstract idea rather than a practical application of , like “printing or downloading . . . menus” after first “generat[ing]” them (see MPEP § 2106.05(g), citing Ameranth).
Additionally, limitations such as “collecting, from a plurality of disparate database…..; creating an input layer that receives…..; creating one or more hidden…..; creating an output layer that receives….” are broad limitations that can be reasonably interpreted as being performed by a human. Applicants may want to consider adding “by a computer” to each of the limitations to clearly indicate that the method steps are being performed by a computer and not a human. 

Applicant’s Argument #2
Applicants argue on page(s) 7-9 of applicants remarks that the amended claims overcome previously made rejection under 35 U.S.C. 101, particularly “At least the above features of Claim 1 recite significantly more than the alleged abstract idea. The above features of Claim 1 are not a general linking to technological environment, but rather specify a unique combination of steps that provides for training a non-linear network and setting a production level in accordance with a prediction of the non-linear network. Therefore, to the extent that Claim 1 does not meet the criteria of step 2A, it is eligible under step 2B. Applicant therefore respectfully requests withdrawal of the § 101 rejections.” (See applicants’ remarks for more details).
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Further, Applicants are requested to refer to the rejection above to see why the claims are ineligible under 101(please see 2B analysis). Applicant assert the claims amount to significantly more by reciting the field of endeavor to which they apply; this serves as an example of a lack of practical application of the abstract idea (see MPEP 2106.05(h)) rather than an example of amounting to significantly more. For these reasons, Examiner remains unpersuaded by Applicant’s arguments. 

Applicant’s Argument #3
Applicants argue on page(s) 10-12 of applicants remarks that the amended claims overcome previously made rejection under 35 U.S.C. 103 over prior art. Specifically, Applicant alleges Gounares does not teach setting a production level of one or more antigens in accordance with the prediction, wherein the set production level defines an amount of the one or more antigens to manufacture (Arguments, 10) because Gounares is “merely concerned with patient scheduling for medical offices, not with setting production levels for the manufacturing of allergens” (Arguments, 10).  
Next, Applicant alleges the cited portions of Hirano do not “contemplate tracking the use of antigens, but merely the amount of antigens in the environment” [Arguments, 11).
Finally, Applicant alleges “it is unclear how one would combine Gounares, which is concerned with facilitating efficient patient scheduling, Hershberg, which is cited simply because it mentions allergens exist, and Hirano, which is concerned with tracking allergens in the environment” (Arguments, 11).
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
	Applicants arguments to amended claims are moot in view of the new grounds of rejection necessitated by the amendments made to previously presented claims.
	Specifically, however, Examiner refers Applicant to ¶0138 of Hirano, which teaches the contested demand and supply levels of antigens claimed and contested responsive to the presence of allergens detected in the environment. Further, Examiner cannot rely upon Applicant’ characterization of the references to constitute adequate grounds for defeating the reasons for combination the Applicant fails to address and are provided in the 35 USC § 103 rejection above. For these reasons, Examiner remains unpersuaded by the Applicant’s arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
Rong et al. Deep learning for pollen allergy surveillance from twitter in Australia. BMC Medical Informatics and Decision Making, 19, 208. 
Foreign Reference:
WO 2008073463 A2. COOK T A et al. This reference is directed to treating or preventing an interleukin (IL)-13-associated disorder or condition in a subject comprises administering to the subject, as a single treatment interval, an IL-13 antagonist and/or an IL-4 antagonist in an amount effective to reduce or delay the onset or recurrence of one or more symptoms of the disorder or condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624